Citation Nr: 0109204	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a left varicocele, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO denied an increased rating for a left 
varicocele.  The veteran filed a timely notice of 
disagreement and his appeal has been perfected to the Board.

The Board notes that in his May 1999 claim, the veteran 
requested the RO re-evaluate service-connected varicose veins 
in his legs.  The RO's June 1999 response informed the 
veteran that he was mistaken; he was not service connected 
for a circulatory condition of the legs, but for a left 
varicocele.  In subsequent correspondence to the RO in June 
1999 and in March 2000, the veteran indicated that he 
occasionally required a cane to walk and that he had "bumps 
on [his] veins and continuous pain in [his] left leg," 
respectively.  In May 2000, the veteran indicated that his 
leg condition was worsening.  He linked the development of 
leg symptoms to military service.  The Board construes the 
veteran's statements regarding his legs as a claim for 
entitlement to service connection for a bilateral leg 
disorder.  The RO has not adjudicated the claim, and, 
therefore, it is not before the Board for appellate 
consideration at this time.  The issue of entitlement to 
service connection for a bilateral leg disorder is referred 
to the RO for initial consideration.


REMAND

The veteran and his representative contend that the veteran's 
left varicocele is more disabling than currently evaluated 
and warrants a rating in excess of 0 percent.

The Board acknowledges the development efforts of the RO as 
demonstrated by providing the veteran with a VA genitourinary 
examination.  However, further development is warranted to 
comply with the notice provisions of the Veterans Claims 
Assistance Act of 2000 and thereby provide the veteran with 
an opportunity to submit additional supportive evidence and 
argument to substantiate his claim.  The Veterans Claims 
Assistance Act of 2000 provides, in pertinent part, that the 
veteran must be notified of any information, including 
medical or lay evidence, necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).  In this regard, the Board 
notes that the veteran has never been advised that he may 
submit information about medical treatment or evaluation of 
his left varicocele, so that pertinent records can be secured 
for review.  (Although the VA examiner in October 1999 
reported that the disability had not required treatment in 
service, and did not now, there is no indication in the 
record that the veteran himself denied ever receiving 
treatment.)  Therefore, reasonable efforts must be made to 
obtain records (including private records) that the veteran 
sufficiently identifies, and the veteran must be notified if 
the identified records are unavailable.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified below certain assistance that 
must be rendered to comply with the VCAA.  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  The veteran is 
herein advised that, in keeping with the VA's duty to assist, 
as announced in Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991), at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should ask the veteran to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of a left 
varicocele, which have not been obtained 
to date.  These sources may include 
private medical records showing treatment 
of the claimed disability, employment 
physical examinations, or personal 
testimony.  All information obtained 
should be associated with the claims 
folder.

3.  If relevant evidence is introduced 
upon associating with the claims folder 
available records received pursuant to 
the development requested above, and if 
deemed necessary, the RO should schedule 
the veteran for another VA genitourinary 
examination to determine the nature and 
severity of the veteran's left 
varicocele.  The claims folder, along 
with a complete copy of this REMAND, must 
be made available to and be reviewed by 
the examining physician in connection 
with the examination.  All appropriate 
tests and studies should be conducted, 
all clinical findings attributable to the 
left varicocele should be reported in 
detail, and the veteran's complaints 
should be fully recorded.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's increased 
rating claim in light of all applicable 
evidence and pertinent legal authority 
to include consideration of all 
potentially applicable diagnostic codes 
and the recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


